Exhibit 10.1

 

 

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT AMENDMENT

 

M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), hereby amends all
outstanding Restricted Stock Agreements under the 2011 Equity Incentive Plan
with each of Larry A. Mizel, Chief Executive Officer of the Company, David D.
Mandarich, Chief Operating Officer of the Company, Robert N. Martin, Chief
Financial Officer of the Company, and Michael Touff, General Counsel of the
Company, (“Agreements”) as follows:

 

1. Notwithstanding any provision to the contrary in any Agreement, the following
shall control: “Lapse of Forfeiture Restrictions. Except as may be otherwise
provided in this Agreement or the Plan, subject to Employee’s continuous
employment with the Company from the Award Date through each lapse date, the
Forfeiture Restrictions shall lapse as to the Restricted Stock in accordance
with the schedule set forth in the Notice of Award on the cover page of this
Agreement. If at any time the number of shares as to which the Forfeiture
Restrictions are scheduled to lapse includes a fractional share, the number of
shares of Stock as to which the Forfeiture Restrictions shall be actually lapse
shall be rounded down to the next whole share of stock. If, prior to the lapse
of the Forfeiture Restrictions, Employee’s employment terminates on account of
death or Disability, the Forfeiture Restrictions shall lapse as to all of the
shares of Restricted Stock that, at that time (the end of employment for death
or Disability), remain subject to Forfeiture Restrictions. If, prior to the
lapse of the Forfeiture Restrictions, the Employee resigns, Employee’s
employment terminates on account of retirement, or the Company terminates
Employee’s employment for Cause, the Employee shall, for no consideration,
forfeit to the Company the shares of Restricted Stock that, at that time, remain
subject to Forfeiture Restrictions. However, if the Employee’s employment is
terminated by the Company other than for Cause, and conditioned on the Employee
signing an agreement in a form satisfactory to the Company releasing claims
against the Company and its employees, agents and Affiliates, the Forfeiture
Restrictions shall lapse as to all of the shares of Restricted Stock that, at
that time (the end of employment), remain subject to Forfeiture Restrictions; if
the employee does not sign the agreement within the period of time specified by
the Company, the Employee shall, for no consideration, forfeit to the Company
the shares of Restricted Stock that, at that time, remain subject to Forfeiture
Restrictions. Upon forfeiture of shares of Restricted Stock, Employee shall have
no further rights with respect to such shares, including but not limited to
voting, dividend and liquidation rights.”

 

Dated: as of February 6, 2019.

 

M.D.C. HOLDINGS, INC.

COMPENSATION COMMITTEE

 

 

By:

 

/s/ Raymond T. Baker 

   

Raymond T. Baker

   

Chairman

 

 

 

 